271 F.2d 508
Fannie TYLER et al., Appellants,v.Wilbur W. SEWELL, Appellee.
No. 15247.
United States Court of Appeals District of Columbia Circuit.
Argued October 30, 1959.
Decided November 5, 1959.

Appeal from the United States District Court for the District of Columbia, James W. Morris, District Judge.
Mr. Richard R. Atkinson, Washington, D. C., for appellants.
Mr. William Beasley Harris, Washington, D. C., for appellee.
Before EDGERTON, BASTIAN and BURGER, Circuit Judges.
PER CURIAM.


1
Caveators appeal from a judgment in favor of the caveatee in a will case. We find no error or abuse of discretion.


2
Affirmed.